Smyth, Recorder
The larceny was committed within the United States post-office building, which stands upon lands conveyed by the corporation of the city of New York to the United States. The jurisdiction of the State of Sew York having been ceded to the United States by that State, may act only as to the right of the State to execute civil and criminal process upon such lands. This court has no jurisdiction to prosecute or punish the defendant for the larceny commited by him
The judgment upon and the verdict in this case must, therefore, be arrested, and the defendant must, therefore, be discharged.
Note.—By Laws 1857, chapter 762, the State gave its consent to the purchase, by the United States, of the lands upon which the post-office in the cii.y of New York was built, and its jurisdiction ceded by the State of New York to the United States, subject to the condition that the State of New York “shall retain a concurrent jurisdiction with the United States in and to the said lands, so far that all civil and criminal and other process which may issue under the laws or authority of the State of New York, may be executed thereon in the same way and manner as if such consent had not been given or jurisdiction ceded, except so far as such process may affect the real or personal property of the United States.”
It is well settled that the United States Courts have no jurisdiction over places within the limits of a Slate, purchased and occupied by the Uni ed States, unless the State has expressly relinquished jurisdiction. United States v. Penn, 4 Hughes, 491; United States v. Travers, 2 Wheeler, 490; United States v. Stahl, 1 Woolworth, 192; 198 McCahon, 206. And the places must have been purchased and occupied for some purpose specified in the United States constitution. United States v. Tierney, 1 Bond, 571.
The act of the legislature ceding the navy yard at Brooklyn, which provides that the cession “ shall not prevent the operation of the laws of the State ” within the same, has the effect to preserve the jurisdiction of the State over offenses committed on board a government vessel in the navy yard, and over the person of the defendant. People v. Lane, 1 Edm. 116.